Citation Nr: 0027203	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to August 9, 1991 
for grant of service connection for low back syndrome.

2.  Evaluation of low back syndrome in excess of 10 percent 
prior to May 21, 1998.

3.  Evaluation of low back syndrome, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

These claims flow from the veteran's August 1991 claim for 
service connection for a low back disorder which the Board of 
Veterans' Appeals (Board) granted in an October 1997 
decision.  The current claims come before the Board on appeal 
from a March 1998 rating decision of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for low back syndrome and 
assigned a 10 percent evaluation effective from August 9, 
1991.  In a November 1998 rating decision, the RO increased 
the evaluation for the veteran's low back syndrome to 20 
percent from May 21, 1998.  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for a 
higher evaluation for his low back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
low back syndrome was received by the RO on August 9, 1991.

2.  Prior to May 21, 1998, the low back syndrome was 
manifested principally by arthritic changes established by x- 
ray and some limitation of motion of the lumbar spine.

3.  From May 21, 1998, the low back syndrome was manifested 
principally by arthritic changes established by x- ray and 
moderate limitation of motion of the lumbar spine..


CONCLUSIONS OF LAW

1.  An effective date prior to August 9, 1991 for the award 
of service connection for low back syndrome is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).

2.  Prior to May 21, 1998, the schedular criteria for an 
evaluation greater than 10 percent for low back syndrome were 
not met.  38 U.S.C.A. §§ 1155, 5107(a) 5110(a) (West 1991); 
38 C.F.R. §§ 3.400, 4.71a, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (1999).

3.  From May 21, 1998, the criteria for a rating in excess of 
20 percent for low back syndrome were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date for award of service connection

The veteran and his representative assert on appeal that the 
appropriate effective date for award of service connection 
for his low back syndrome should be September 12, 1954, the 
date following his separation from service.  

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 1991).  Under 
these provisions, a specific claim in the form prescribed by 
the Secretary of Veterans Affairs must be filed in order for 
disability benefits to be paid to any individual under the 
laws administered by the VA.  38 U.S.C.A. § 5101 (a); 5110 
(West 1991); 38 C.F.R. § 3.151 (1999).  Both of these 
statutes clearly establish that an application must be filed.  
Wells v. Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation is 38 C.F.R. § 3.400(b)(2)(i) (1999).

Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted.  38 U.S.C.A. § 5110(a) (West 
1991); Washington v. Gober, 10 Vet. App. 391 (1997).

The Board observes that the veteran was discharged from 
active duty in September 1954.  The RO received a completed 
Veteran's Application for Compensation or Pension (VA Form 
21-526) in which the veteran sought service connection for a 
low back disorder on August 9, 1991. 

The Board has reviewed the evidence of record including the 
veteran's statements on appeal.  The only claim for service 
connection of record is the claim that was received by the RO 
on August 9, 1991.  Given that the veteran's original claim 
for service connection was received over a year following 
service separation, the Board finds that the appropriate 
effective date for the award of service connection for low 
back syndrome is August 9, 1991, the date of receipt of the 
veteran's original claim.

Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim prior to August 1991.  
Therefore, the Board finds that August 9, 1991, the date of 
receipt of the veteran's original claim, is the appropriate 
effective date for the award of service connection for low 
back syndrome.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 
C.F.R. § 3.400(b)(2)(i) (1999).  Accordingly, the benefit 
sought on appeal is denied.  

II.  Evaluation of low back syndrome

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the matters raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the current claim, the Board has continued to characterize 
the issue as evaluation of low back syndrome.  The veteran is 
not prejudiced by the naming of the issue.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issue as entitlement to higher evaluation on 
appeal from the initial grant of service connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The veteran reported injuring his back while serving on 
active duty in Korea.  Private and VA medical records 
revealed continued complaints of back pain from 1976 to 1990.  
As noted above, the veteran filed a claim for a low back 
disability in August 1991.  An August 1991 VA medical record 
reflects that the veteran was seen complaining of a catch in 
his back with frequent episodes of pain.  On evaluation, the 
veteran walked and sat guardedly, there was decreased range 
of motion due to pain, and there was mild muscle spasm of the 
right paravertebrals.  X-rays revealed marked narrowing L5 on 
S1 with retrodisplacement.  The impression was degenerative 
disc and joint disease of the lumbar spine with chronic low 
back pain.  VA medical records from October 1991 to May 1994 
show complaints of back pain.  Flattening of the lower back 
was noted, but there was no motor or sensory loss.  The x-ray 
findings were noted.  The assessments included lumbosacral 
strain and chronic low back pain.  VA medical records prior 
to October 1991 are also of record.

At a June 1996 VA examination, the veteran reported that his 
back frequently locked up and he could not straighten up and 
that he experienced sharp pain in his lower back.  He stated 
that he did back exercises and underwent hot and cold water 
treatments every day to manage the back pain.  On evaluation, 
there were no postural abnormalities, fixed deformities, and 
musculature of the back was within normal limits.  Range of 
motion of the lumbar spine revealed forward flexion to 112 
degrees, extension to 30 degrees, left lateral flexion to 26 
degrees, right lateral flexion to 25 degrees, left rotation 
to 39 degrees, and right rotation to 55 degrees.  There was 
no objective evidence of pain on motion.  There was no 
evidence of neurological involvement.  

X-ray studies of the spine revealed degenerative bone and 
joint disease of the lumbosacral spine.  The diagnoses 
included intermittent low back pain, intermittent inability 
to straighten after bending, chronic low back syndrome of 
unclear etiology, and degenerative bone and joint disease of 
the lumbar spine.

In October 1997, the Board granted service connection for 
chronic low back syndrome.  In a March 1998 rating decision 
that effectuated the Board's decision, the RO granted service 
connection for low back syndrome and assigned a 10 percent 
evaluation under Diagnostic Codes 5295-5292.

At an October 1998 VA examination, the veteran complained of 
pain, weakness, stiffness, and fatigability of his low back.  
He reported that during pain flare-up, the pain level was 
between 7 and 10, but that he experienced constant soreness 
and stiffness.  The veteran reported having difficulty moving 
from sitting to standing and hearing a snapping in his spine.  
The examiner noted that the veteran was able to undress 
himself without difficulty, put his socks on while standing, 
and pick things off the floor without difficulty.  The 
examiner stated he did not hear any snapping in the spine.  
On evaluation, range of motion revealed flexion to 60 
degrees, extension to 35 degrees, lateral flexion to the 
right was 16 degrees, and 28 degrees to the left, rotation to 
the right was 30 degrees, and 26 degrees on the left.  There 
was tenderness to the lower back and the veteran stopped 
abruptly during lateral flexion range of motion.  Straight 
leg raises were 55 degrees on the right and 53 degrees on the 
left with back and hip pain.  There was no spasm, redness, or 
swelling noted.  The veteran could perform full knee bend and 
stand steady on one foot.  The examiner found that there were 
no additional limitations due to pain, weakness, 
fatigability, or lack of endurance.  X-ray studies revealed 
moderately advanced osteoarthritis of the lumbar spine with 
narrowing of disc spaces at L4-5.  The examiner noted that 
there was limitation of function due to pain with lateral 
flexion.

In a November 1998 rating decision, the RO increased the 
evaluation for the veteran's low back syndrome from 10 
percent to 20 percent, effective May 21, 1998.  

The RO evaluated the veteran's low back syndrome under 
Diagnostic Codes 5295-5292.  A 10 percent evaluation is 
warranted for lumbosacral strain under Diagnostic Code 5295 
when there is characteristic pain on motion.  A 20 percent 
evaluation is warranted with muscle spasm on extreme forward 
bending and loss of lateral spine motion unilateral, in 
standing position.  An evaluation of 40 percent is provided 
where the lumbosacral strain is shown to be severe, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

Arthritis established by x- ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003 (1999).  Under Diagnostic Code 
5292, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine and a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  A 40 percent requires severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292 
(1999).  The Board notes that the maximum disability rating 
available under both Diagnostic Codes 5292 and 5295 is 40 
percent.

The Board finds that the veteran's low back syndrome was 
properly evaluated prior to May 21, 1998.  The 10 percent 
rating for the low back syndrome takes into account the x-ray 
evidence of degenerative arthritis and the limitation of 
range of motion of the lumbar spine to a noncompensable 
degree that was shown on examination.  The veteran did not 
exhibit muscle spasm on extreme forward bending, or moderate 
limitation of motion of the lumbar spine as would establish 
his entitlement to a higher rating under Diagnostic Codes 
5295 or 5292.  He also did not exhibit objective pain on 
motion as would establish entitlement to a higher rating 
under the provisions of 38 C.F.R. §§ 4.40, 4.59.  As there 
was no clinical evidence of intervertebral disc syndrome or 
neurological manifestations, a rating under Diagnostic Code 
5293 is not appropriate. 

The Board also finds that the veteran is not entitled to a 
rating greater than 20 percent from May 21, 1998.  The 
medical evidence from this period shows no more than moderate 
limitation of motion of the lumbar spine, and significantly, 
shows that the veteran was able dress himself and pick things 
off the floor without noticeable difficulty.  Further, he did 
not exhibit listing of the spine, positive Goldthwait's sign 
or abnormal mobility on forced motion.  Accordingly, he did 
not meet the criteria for a higher rating under Diagnostic 
Codes 5292 or 5293.  In addition, the objective evidence did 
not show additional functional limitation due to factors such 
as pain, weakness, fatigability or lack of endurance, as 
would establish entitlement to additional compensation under 
38 C.F.R. §§ 4.40, 4.59 (1999).  Finally, the medical 
evidence did not reflect the existence of intervertebral disc 
syndrome.  Accordingly, there is no basis to rate the service 
connected disability under Diagnostic code 5293.



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to August 9, 1991 for the award of 
service connection 
for the veteran's low back syndrome is denied.  An increased 
rating for low back syndrome prior to May 21, 1998 and from 
May 21, 1998 is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

